DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1,12 and 18 are amended.
Claim(s) 5-6,8,15 and 20 are canceled.
Claim(s) 21-27 are newly added claims.
Claims 1-4,7,9-14,16-19 and 21-27 are pending.
Response to Argument
Applicant’s Arguments/Remarks (Pages 1-2) regarding Claim Rejections under 35 USC § 102 and 103, filed on 16, September 2020, have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-4,7,9-14,16-19 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan et al. (US 2014/0313278 A1), in view of Bostick et al. (US 9,420,108 B1).

Regarding claim 1, Periyannan discloses a first device, comprising (Periyannan Fig. 3 & Fig. 18, [0087 & 0100] discloses a server 308 (first device)):
at least one processor (Periyannan Fig. 3 & Fig. 18, [0087 & 0100] discloses a system 300 which depicts client devices 302, 304 and 306 communicatively coupled to a server 308 (The first device server 308 which has at least one processor (1904) is coupled to client devices 302,304 and 306, Fig. 18); and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (Periyannan Fig. 3 & Fig. 18, [0087;0100;0123;0125] discloses a server 308 (first device) with at least one processor (1904) accessing instructions in storage device (1910) to perform, Fig. 18):
receive a first data stream from a first conferencing service operated by a first conferencing service provider (Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14);
receive second data stream from a second conferencing service operated by a second conferencing service provider (Periyannan Fig. 3 & fig. 14, [0072; 0093-0097] discloses an in-meeting controls utilized by  moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a 
Periyannan did not explicitly disclose present a graphical user interface (GUI) on a display, the GUI comprising a setting that is selectable to enable merging of various data streams from different conferencing services being used for a respective electronic conference, the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences, based on the setting being enabled, merge the first and second data streams.
Bostick discloses present a graphical user interface (GUI) on a display (Bostick, Col. 6, lines 35-37, discloses GUI 132a-n which may be configured to initiate the merging and/or splitting conference sessions in response to a detected predefined touch gesture),
the GUI comprising a setting that is selectable (detected predefined touch gesture) to enable merging of various data streams from different conferencing services being used for a respective electronic conference (Bostick, Col. 6, lines 35-40, discloses GUI 132a-n which may be configured to initiate the merging and/or splitting conference sessions (merging of various data streams from different conferencing services) in response to a detected predefined touch gesture (selecting a setting). For example, the host of a conference call, may initiate through a gesture on GUI 132a-n a merge and/or a breakout sessions by sending a request for the merge and/or breakout session to the conference controller 128 on server 120),
the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences (Bostick, Col. 6, lines 41- 49, discloses a 
based on the setting being enabled, merge the first and second data streams (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, responding to a current conference merging request by automatically commencing the merger of a first and second data streams to form current conference based on detected predefined touch gesture initiated on a GUI 132a-n),
Periyannan and Bostick are analogous because both teachings are from the same field of endeavor with respect to providing an online video conferencing platform for collaboration between multiple users.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Bostick into the method by Periyannan, enabling a conference system to select participants of a conference based on similar attributes of the participants, Bostick, [Abstract].

Regarding claim 2, Periyannan and Bostick disclose the first device of Claim 1, wherein the instructions are executable by the at least one processor to (Periyannan Fig. 3 & Fig. 18, [0087;0100;0123;0125] discloses a server 308 with at least one processor (1904) accessing instructions in storage device (1910) to perform, Figs 3 & 18):  

The motivation to combine is similar to that of claim 1.

Regarding claim 3, Periyannan and Bostick disclose the first device of Claim 1, wherein the instructions are executable by the at least one processor to (Periyannan Fig. 3 & Fig. 18, [0087;0100;0123;0125] discloses a server 308 with at least one processor (1904) accessing instructions in storage device (1910) to perform, Figs 3 & 18):  
provide the merged first and second data streams to a second device for concurrent presentation of the merged first and second data streams via the second device (Periyannan Fig. 3 & Fig. 14, [0093-0097] discloses the processed (or unprocessed) A/V streams received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams into a composite 
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Periyannan and Bostick disclose the first device of Claim 1, wherein the instructions are executable by the at least one processor to (Periyannan Fig. 3 & Fig. 18, [0087;0100;0123;0125] discloses a server 308 with at least one processor (1904) accessing instructions in storage device (1910) to perform, Figs 3 & 18):  
merge the first and second data streams at least in part by providing the second data stream to the first conferencing service and concurrently providing the first data stream to the second conferencing service (Periyannan Fig. 3 & Fig. 14, [0093-0097] discloses the processed (or unprocessed) A/V streams received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams into a composite stream (merge the first and second data streams)). The composite stream (merged first and second data streams) may then be encoded into a format that is compatible with the first endpoint (more specifically, client application 318) – the combine streams are encoded into a format that enables the streams to be displayed concurrently at the first client device 302). The composite stream (merged 
The motivation to combine is similar to that of claim 1.

Regarding claim 7, Periyannan and Bostick  disclose the first device of Claim 1, wherein the instructions are executable by the at least one processor to (Periyannan Fig. 3 & Fig. 18, [0087;0100;0123;0125] discloses a server 308 with at least one processor (1904) accessing instructions in storage device (1910) to perform, Figs 3 & 18):  
decrypt the first data stream using a first encryption key associated with the first conferencing sendee provider (Periyannan, [0004], discloses that in the process of interfacing heterogeneous endpoints of a video conference with one another, a client application from a media provider (e.g., Skype - conferencing sendee provider) may be installed at a virtual machine, and may be used to decode an A/V stream (from one of the endpoints) which is encoded in a format proprietary to the media provider (a first data stream received from a first participant in an A/V conference is encoded in a proprietary format (Skype), therefore skype application is installed at a virtual machine, the installed Skype application provides the proprietary key needed to decode the data stream received in the proprietary format));
decrypt the second data stream using a second encryption key different from the first encryption key, the second encryption key associated with the second conferencing sendee provider) may be installed at a virtual machine, and may be used to decode an A/V stream (from the endpoint) which is encoded in a format proprietary to the media provider (a second data stream received from a second participant in an A/V conference is encoded in a proprietary format (WebEx), therefore WebEx application is installed at a virtual machine, the installed WebEx application provides the proprietary key needed to decode the data stream received in the proprietary format) and
merge the decrypted first and second data streams (Periyannan [0004] discloses that the decoded A/V stream can then be composed with A/V streams from other endpoints in order to form a composite A/V stream (merging the decrypted first and second data streams). The composite A/V stream may then be encoded into a format compatible with one of the endpoints).
The motivation to combine is similar to that of claim 1.

Regarding claim 11, Periyannan and Bostick disclose the first device of Claim 1, wherein the first device is a server, and wherein the server provides the merged first and second data streams to a second device different from the server (Periyannan Fig. 3 & fig. 14, [0093-0097] discloses the processed (or unprocessed) A/V streams received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or 
The motivation to combine is similar to that of claim 1.

Regarding claim 12, Periyannan discloses a method (Periyannan, [0002], discloses methods, network devices and machine-readable media for incorporating web-based media sources into the video conference), comprising:
receiving respective first and second data streams from respective first and second Internet communication platforms (Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14. In [0072; 0093-0097] Periyannan discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) from a second client conferencing device (304) and a second conferencing service provider (710 – Web Ex), Figs 3 & 14).
Periyannan did not explicitly disclose presenting a graphical user interface (GUI) on a display, the GUI comprising a setting that is selectable (detected predefined touch gesture) to enable merging of various data streams from different Internet communication platforms being used for a respective electronic conference, the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences, based on the setting being enabled, merge the first and second data streams.

the GUI comprising a setting that is selectable (detected predefined touch gesture) to enable merging of various data streams from different Internet communication platforms being used for a respective electronic conference (Bostick, Col. 6, lines 35-40, discloses GUI 132a-n which may be configured to initiate the merging and/or splitting conference sessions (merging of various data streams from different conferencing services) in response to a detected predefined touch gesture (selecting a setting). For example, the host of a conference call, may initiate through a gesture on GUI 132a-n a merge and/or a breakout sessions by sending a request for the merge and/or breakout session to the conference controller 128 on server 120),
the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, responding to a current conference merging request by automatically (future/subsequent conferences) commencing the current conference merger based on detected predefined touch gesture (previous setting) initiated on a GUI 132a-n),
based on the setting being enabled, merging the first and second data streams (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, responding to a current conference merging request by automatically commencing the merger of a first 
The motivation to combine is similar to that of claim 1. 

Regarding claim 13, Periyannan and Bostick disclose the method of Claim 12, comprising:
merging the first and second data streams at least in part by concurrently presenting the first and second data streams via at least one electronic device (Bostick, Col. 2, lines 30-38, discloses a scenario where Jim is hosting a conference call (first data stream) with three participants, and Hernan is hosting a conference call (second data stream) with four participants, and the meetings may be benefited by combining both conference calls, it would be advantageous for Jim and Hernan to merge their independent meetings into a larger conference call/concurrently presenting the first and second data streams via at least one electronic device).
The motivation to combine is similar to that of claim 1.

Regarding claim 14, Periyannan and Bostick discloses the method of Claim 12, (Bostick, [Abstract], discloses a method for determining participants for a conference), comprising:
merging the first and second data streams at least in part by providing the second data stream to the first Internet communication platform and concurrently providing the first data stream to the second Internet communication platform (Bostick, Col. 2, lines 30-38 & Col. 3, lines 47-64, discloses a scenario where Jim is hosting a 
The motivation to combine is similar to that of claim 1.

Regarding claim 16, Periyannan and Bostick discloses the method of Claim 12, wherein the first and second data streams respectively comprise at least video data streams (Bostick, Col. 2, lines 1-11, discloses that the conferencing system recognize that there are many mediums of conference calls ranging from audio only, audio/video, web based, etc. Video conferences provide attendees with the ability to interact and visibly communicate with one another providing both visual and verbal cues of the speaker(s) and audience. Additionally, video conferences may utilize multimedia technology. Some exemplary embodiments discussed herein utilize a video based conference call).
The motivation to combine is similar to that of claim 1.

Regarding claim 17, Periyannan and Bostick disclose the method of Claim 12, comprising: 
deriving a first name (Skype) from information from the first Internet communication platform(Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14) and 
representing the first name to the second Internet communication platform (Periyannan Fig. 3 & Fig. 14, [0093-0097] discloses the processed (or unprocessed) A/V streams received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams into a composite stream (merge the first and second data streams)). The composite stream (merged first and second data streams) may then be encoded into a format that is compatible with the first endpoint (more specifically, client application 318) – the combine streams are encoded into a format that enables the streams to be displayed concurrently (presenting the first name to the second internet and presenting the second name to the first communication platform) at the first client device 302, [0093]), and
deriving a second name from information from the second Internet communication platform (Periyannan Fig. 3 & fig. 14, [0072; 0093-0097] discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) 
 representing the second name to the first Internet communication platform (Periyannan Fig. 3 & Fig. 14, [0093-0097] discloses the processed (or unprocessed) A/V streams received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams into a composite stream (merge the first and second data streams)). The composite stream (merged first and second data streams) may then be encoded into a format that is compatible with the first endpoint (more specifically, client application 318) – the combine streams are encoded into a format that enables the streams to be displayed concurrently (presenting the first name to the second internet and presenting the second name to the first communication platform) at the first client device 302, [0093]).
The motivation to combine is similar to that of claim 1.

Regarding claim 18, Periyannan discloses a computer readable storage medium (CRSM) that is not a transitory signal (Periyannan, [0123], discloses a computer system 1900 which includes a main memory 1906, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus for storing information and instructions to be executed by the processor),
 the computer readable storage medium comprising instructions executable by at least one processor to (Periyannan, [0123], discloses a computer system 1900 which includes a main memory 1906, such as a random access memory (RAM) or other 
provide at least audio data from a first Internet communication application for a first Internet communication platform to a second Internet communication application for a second Internet communication platform (Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14. In [0072; 0093-0097] Periyannan discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) from a second client conferencing device (304) and a second conferencing service provider (710 – Web Ex), Figs 3 & 14).
Periyannan did not explicitly disclose present a graphical user interface (GUI) on a display, the GUI comprising a setting that is selectable (detected predefined touch gesture) to enable merging of various data streams from different Internet communication platforms being used for a respective electronic conference, the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences, based on the setting being enabled, merge the first and second data streams.
present a graphical user interface (GUI) on a display (Bostick, Col. 6, lines 35-37, discloses GUI 132a-n which may be configured to initiate the merging and/or splitting conference sessions in response to a detected predefined touch gesture),

 the setting being selectable a single time to enable plural instances of merging in the future for different electronic conferences (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, responding to a current conference merging request by automatically commencing the current conference merger based on detected predefined touch gesture initiated on a GUI 132a-n), and
based on the setting being enabled, concurrently provide at least audio data from the second Internet communication application to the first Internet communication application (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, 
The motivation to combine is similar to that of claim 1.

Regarding claim 19, Periyannan and Bostick disclose the CRSM of Claim 18, wherein the instructions are executable by the at least one processor to (Bostick, Col. 13, line 65- Col. 14, line 3, discloses the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
concurrently present the audio data from the first and second Internet communication applications via at least one electronic device accessible to the at least one processor (Periyannan, Fig. 7 & [0004], referring to Fig. 7, another participant in the A/V conference, client device 2 (304) sends data stream to the server which is encoded in a proprietary format WebEx, similarly, a client application from a media provider (e.g., WebEx - conferencing sendee provider) may be installed at a virtual machine, and 
The motivation to combine is similar to that of claim 1.

Regarding claim 22, Periyannan and Bostick disclose the first device of Claim 1, wherein the setting is a first setting, and wherein the GUI comprises second and third settings, the second setting being selectable to enable merging of audio data streams for a respective electronic conference, the third setting being selectable to enable merging of video data streams for a respective electronic conference, wherein the first, second, and third settings are different from each other (Bostick, Col. 6, lines 35-40, discloses GUI 132a-n which may be configured to initiate the merging and/or splitting conference sessions in response to a detected predefined touch gesture (selecting a setting). For example, the host of a conference call, may initiate (first 
The motivation to combine is similar to that of claim 1. 

Regarding claim 23, Periyannan and Bostick disclose the first device of Claim 22, wherein the GUI comprises a fourth setting different from the first, second, and third settings, the fourth setting being selectable to enable merging of text message chatting (text conversation) for a respective electronic conference (Periyannan [0079] discloses application server 214 enables private conferences by creating sub-rooms in main VMR that any subset of the participants to the main VMR could join and have private chats. For a non-limiting example, participants can invite others for a quick audio/video or text conversation while being on hold in the main VMR)).
The motivation to combine is similar to that of claim 1. 

Regarding claim 24, Periyannan and Bostick disclose the method of Claim 12, wherein the first and second data streams comprise respective text message data 
The motivation to combine is similar to that of claim 1. 

Regarding claim 25, Periyannan and Bostick disclose the method of Claim 12, comprising:
presenting, on an electronic display of a device providing the first data stream, a respective visual indication of the second Internet communication platform (Bostick, Col. 6, lines 35-40, discloses GUI 132a-n which may be configured to initiate the merging 
The motivation to combine is similar to that of claim 1. 

Regarding claim 26, Periyannan and Bostick disclose the method of Claim 25, wherein the visual indication comprises text specifying the name of the second Internet communication platform (Periyannan [0037] discloses a video conference host initiating a video conference with any device, supporting any communication protocol and any client conference platform and any client application from a communication service provider, have the system communicate with the other participants at each of their selected endpoint devices, and the other participants may accept the request to join the video conference from any endpoint device using any client application from any communication service provider that he/she wishes (viewing and making a selection is a well-known technique of making a selection choice will require for the user view and know which platform he/she is selecting). A video conference hosted on a server accessible over the Internet/cloud enables any participant to be able to upload media content to a server. (Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14. Periyannan further discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) from a second client conferencing device (304) and a second conferencing service provider (710 – Web Ex), Figs 3 & 14). In [0093] Periyannan discloses that processed (or unprocessed) A/V streams are received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams 
The motivation to combine is similar to that of claim 1. 

Regarding claim 27, Periyannan and Bostick disclose the CRSM of Claim 18, wherein the GUI comprises a second setting that is selectable to enable the merging of audio data from the first Internet communication platform for different electronic conferences in the future (Bostick, Col. 6, lines 41- 49, discloses a conference controller 128, responding to a current conference merging request by automatically commencing the current conference merger based on detected predefined touch gesture initiated on a GUI 132a-n). Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14. Periyannan further discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) from a second client conferencing device (304) and a second conferencing service provider (710 – Web Ex), Figs 3 & 14). In [0093] Periyannan discloses that processed (or unprocessed) A/V streams are received by server 308 from the first and second client devices (302 and 304) may be received by media mixer 340 within the server, which composes two or more of the processed (or unprocessed) A/V streams into a composite stream (merge the data from the first platform – Skype and second data streams from the second platform – Web EX)),

wherein the first and second Internet communication platforms are different from each other, and wherein the first, second, and third settings are different from each other (Periyannan, Fig. 3 & fig. 14, [0093-0097] discloses the server 308 receiving a first data stream (708) from a first client conferencing device (302) and a first conferencing service provider (708 – Skype), Figs 3 & 14. Periyannan further discloses an in-meeting controls utilized by moderator through a web interface to manage and control the video conference, [0072]. […] the server 308 receiving a second data stream (710) from a second client conferencing device (304) and a second conferencing service provider (710 – Web Ex), Figs 3 & 14). In [0093] Periyannan discloses that processed (or 
The motivation to combine is similar to that of claim 1.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan et al. (US 2014/0313278 A1), in view of Bostick et al. (US 9,420,108 B1), further in view of Periyannan et al. (US 2014/0267571 A1).

Regarding claim 21, Periyannan_278 and Bostick disclose the first device of Claim 1, wherein the setting is a first setting (Bostick, Col. 6, lines 35-37, discloses GUI 132a-n which may be configured to initiate (first setting) the merging and/or splitting conference sessions in response to a detected predefined touch gesture).
Periyannan_278 and Bostick did not explicitly disclose wherein the GUI comprises a second setting that is selectable to enable the first device to only present, on the display, links to use currently-installed conferencing applications for electronic conferencing, the second setting being different from the first setting.
Periyannan_571 discloses wherein the GUI comprises a second setting that is selectable to enable the first device to only present, on the display, links to use currently-installed conferencing applications for electronic conferencing, the second setting being different from the first setting (Periyannan_571 [0125] discloses a user 
Periyannan_278, Bostick and Periyannan_571 are analogous because both teachings are from the same field of endeavor with respect to providing an online video conferencing platform for collaboration between multiple users.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Periyannan_571 into the method by Periyannan_278 and Bostick enabling load balancing by selectively performing based on at least one load balancing capability, and performance of the client application logged with the load balancing technique in the profile, Periyannan_571, [0005].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.F.D/ Examiner, Art Unit 2443          

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443